IN THE
                          TENTH COURT OF APPEALS

                                   No. 10-18-00092-CV

                          IN THE INTEREST OF I.D.C.,
                                   A CHILD



                           From the 66th District Court
                               Hill County, Texas
                            Trial Court No. CV315-17


                                       ORDER


      The Court’s Memorandum Opinion and Judgment in this case were issued on

November 28, 2018. We affirmed the trial court’s judgment terminating Appellant’s

parental rights to I.D.C. Appellant then filed a motion to alter or amend judgment and a

motion to amend or supplement his motion to alter or amend judgment. We granted

Appellant’s motion to supplement and denied his motion to alter or amend judgment

that we construed as a motion for rehearing under Rule 49.1 of the Rules of Appellate

Procedure. TEX. R. APP. P. 49.1.
        Appellant has now filed a document he entitles “Objection.” It is unclear what

relief Appellant seeks other than a reversal of our opinion in this case, which request we

will deny.

        Appellant also appears to reiterate his request to have a criminal conviction

overturned and a judgment in a separate termination proceeding reversed. We also deny

this request.

        Appellant’s remedy from an unfavorable judgment in this Court is to file a petition

for review with the Texas Supreme Court.

        We deny Appellant’s motion entitled “Objection.”




                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion denied
Order issued and filed March 6, 2019




In re I.D.C.                                                                         Page 2